IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 00-51219

                             Summary Calendar


MARGARET N. GURGIOLO,

                                                  Plaintiff-Appellant,

                                    versus

LARRY G. MASSANARI, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant-Appellee.



            Appeal from the United States District Court
                  for the Western District of Texas
                             (99-CV-1037)

                                 July 31, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Margaret    N.   Gurgiolo    appeals    from      the   district   court’s

judgment affirming the denial of her application for disability

insurance benefits under Title II of the Social Security Act.

Because    she   failed     to    object     to   the     magistrate     judge’s




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
recommendation, we review for plain error only.1                  We find each of

her arguments unpersuasive and affirm.

       First, Gurgiolo argues that, because she presented evidence of

nonexertional impairments, the administrative law judge erred by

not calling the vocational expert to testify at the hearing.                     The

ALJ did not err in declining to call the vocational expert.                      The

ALJ,       noting   contrary    evidence,      found     that   the   evidence    of

Gurgiolo’s nonexertional impairments was not credible to the extent

alleged. This credibility determination is entitled to deference.2

Because Gurgiolo’s characteristics fit the criteria of 20 C.F.R.

section 404.1569 and 20 C.F.R. Part 404, Subpart P, Appendix 2,

Table No. 1, Rule 201.28, the ALJ did not err in relying solely on

the guidelines.3

       Second, Gurgiolo contends that the ALJ erred in assessing her

residual functional capacity.              The ALJ’s analysis of her RFC was

based       on   substantial    evidence,      so   we    do    not   disturb    his

assessment.4        Also, contrary to Gurgiolo’s assertion, Abshire v.

Bowen5 did not require the ALJ to examine the exertion levels of



      1
        See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1422-23
(5th Cir. 1996) (en banc).
       2
           See Jones v. Bowen, 829 F.2d 524, 527 (5th Cir. 1987).
       3
           See Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987).
       4
        See Johnson v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988) (describing
substantial evidence test).
       5
           848 F.2d 638 (5th Cir. 1988).

                                           2
her past jobs.        An ALJ must examine the exertion levels of an

applicant’s past employment when considering whether the applicant

can return to past employment.6            In this case, however, the ALJ

determined that Gurgiolo could not return to her past employment.

Thus, consideration of the exertion levels of her past employment

would have been pointless.

     Third, Gurgiolo argued that the ALJ erred in relying on

objective evidence rather than her subjective complaints of pain.

This argument has no merit.             The ALJ is entitled to credit

objective     evidence     of   impairment   over   a   person’s   subjective

complaints.7

     Finally, Gurgiolo argues that the ALJ’s determination that she

was not disabled as of the last date she was insured is not

supported by substantial evidence. Gurgiolo has not shown that the

ALJ erred.

     The judgment of the district court is AFFIRMED.




     6
         See id. at 641.
     7
         See Jones, 829 F.2d at 527.

                                       3